Case: 21-20515     Document: 00516445269          Page: 1    Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 24, 2022
                                   No. 21-20515
                                                                 Lyle W. Cayce
                                                                      Clerk

   Equal Employment Opportunity Commission,

                                                            Plaintiff—Appellant,

                                       versus

   Cash Depot, Ltd.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                       USDC Case No. 4:20-CV-03343


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:*
          The Equal Employment Opportunity Commission appeals the district
   court’s grant of summary judgment to Cash Depot and denial of additional
   discovery in this action under the Americans with Disabilities Act. See 42
   U.S.C. §§ 12101, et seq. Because the district court erred in granting summary
   judgment, we REVERSE and REMAND.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20515        Document: 00516445269             Page: 2      Date Filed: 08/24/2022




                                         No. 21-20515


                      Facts and Procedural History
           Cash Depot (CD) is a company that installs and services ATMs and
   air/vacuum machines. Barney Galloway began working for CD in 2018 as
   one of two field service technicians responsible for the Houston region.1
           In February of 2019, Galloway had a stroke at home while off duty.
   On March 4, 2019, Galloway informed CD that he was getting better but was
   still unable to return to work and asked about short-term disability. Galloway
   submitted a doctor’s note on March 6 that said he had a follow-up
   appointment on April 2 to be evaluated for a determination of whether he
   could return to work.         That same day, CD posted a job opening for
   Galloway’s position.
           Darlene Lassiter, the director of human resources for CD, sent
   Galloway a letter on March 13 that said CD had approved a personal, unpaid
   leave of absence for him until April 3 because he was not yet eligible for leave
   under the Family Medical Leave Act or for short-term disability. The letter
   said that CD “agrees to hold your current service technician position open
   for you until April 3, 2019. However, please understand that Cash Depot
   cannot guarantee that your position will be available if you are unable to
   return to work at that time, with or without restrictions.” The letter also said
   that, after April 3, reinstatement would depend on various factors.
           On April 2, 2019, CD offered Galloway’s field technician position to
   Michael Negron, who accepted with a tentative start date of April 15, 2019.
   Also on April 2, Galloway emailed Murphy to inform him that he could
   return to work with a 25-pound restriction, that he “could do coin empties
   and do repairs, which was most of the work,” and that he had two aneurysms


           1
             There were also seven to ten other technicians located throughout Texas and five
   “float” technicians, who filled in as needed for regionally based technicians.




                                               2
Case: 21-20515      Document: 00516445269           Page: 3   Date Filed: 08/24/2022




                                     No. 21-20515


   which could possibly need treatment in the future. Galloway also inquired as
   to which day CD wanted him to return to work.
          Galloway’s doctor submitted a letter on April 3 to CD/Lassiter
   confirming that he was released to return to work, “however, he is restricted
   from performing job functions or duties that involve lifting, pushing or
   pulling items greater than 25 lbs.” That same day, Lassiter sent Galloway a
   letter of termination which stated, in relevant part:
                 We received a medical note on April 3, 2019 stating that
          you can return to work, however, you are restricted from
          performing job functions that involve lifting, pushing or pulling
          items greater than 25 lbs with an unknown end date.
                 After reviewing the medical note, we have determined
          that due to the nature of your job and the unknown of when you
          will be able to return to full duty to perform the physical
          requirements/essential functions of your position, that we will
          not be able to accommodate your restrictions and will be
          terminating your employment effective April 3, 2019.
   (Emphasis original).     Galloway followed up with an email to Murphy
   expressing his inability to understand why he would be terminated over a
   temporary restriction.
          As a result of Galloway’s termination, the Equal Employment
   Opportunity Commission (EEOC or the Commission) brought an action
   under the Americans with Disabilities Act (ADA) against CD alleging that it
   engaged in unlawful discrimination by firing Galloway because of his
   disability and failed to reasonably accommodate. CD moved for summary
   judgment, asserting that: 1) Galloway is not a qualified individual with a
   disability because a lifting restriction is not a disability under the ADA; 2)
   the EEOC failed to show that Galloway could perform the essential job
   functions of field technician with or without reasonable accommodation; and




                                          3
Case: 21-20515      Document: 00516445269          Page: 4   Date Filed: 08/24/2022




                                    No. 21-20515


   3) Galloway is totally and permanently disabled due to his service-connected
   disability and is unemployable pursuant to 38 C.F.R. § 4.16.
          On July 21, 2021, the district court granted summary judgment for
   CD, finding that Galloway was unable to perform the essential functions of
   his job, that no reasonable accommodations were possible, and that it need
   not infer bad faith from CD’s decision to immediately hire a replacement.
   The EEOC then filed this appeal.
                            Standard of Review
          This court reviews a district court’s grant of summary judgment de
   novo. Campos v. Steves & Sons, Inc., 10 F.4th 515, 520 (5th Cir. 2021).
   Summary judgment is appropriate where “there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a).    The court must “refrain from making credibility
   determinations or weighing the evidence.” Turner v. Baylor Richardson Med.
   Ctr., 476 F.3d 337, 343 (5th Cir. 2007).
          Regarding materiality, “[o]nly disputes over facts that might affect
   the outcome of the suit under the governing law will properly preclude the
   entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
   248 (5th Cir. 1986). “A genuine issue of material fact exists when the
   evidence is such that a reasonable jury could return a verdict for the non-
   movant. All facts and evidence must be taken in the light most favorable to
   the non-movant.” Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 549-50 (5th Cir.
   2012) (internal marks and citations omitted). Rule 56 does not require the
   genuine issue of material fact “to be resolved conclusively in favor of the
   party asserting its existence; rather, all that is required is that sufficient
   evidence supporting the claimed factual dispute be shown to require a jury or
   judge to resolve the parties’ differing versions of the truth at trial.” First
   Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968).




                                          4
Case: 21-20515     Document: 00516445269           Page: 5   Date Filed: 08/24/2022




                                    No. 21-20515


                                  Discussion
   I. Whether the district court erred in granting summary judgment to
   Cash Depot, defendant-appellee.

          Galloway asserts that there are genuine issues of material fact as to
   whether he was qualified to perform his essential job functions. Specifically,
   Galloway says that the district court discounted ample evidence that his 25-
   pound restriction was consistent with the job’s demands.            Galloway
   alternatively asserts that a jury could find him qualified because CD could
   reasonably accommodate his restriction. CD counters that the district court
   correctly found that no reasonable jury could find that Galloway’s medical
   restriction would allow him to perform the essential functions of his job or
   that there was a reasonable accommodation.
          The ADA prohibits employers from discriminating against qualified
   employees on the basis of a disability. 42 U.S.C. § 12112(a). Galloway must
   prove that (1) he has a disability, (2) he is qualified for the job of field
   technician, and (3) he was subject to an adverse employment decision
   because of his disability. EEOC v. LHC Group, Inc., 773 F.3d 688, 695-97
   (5th Cir. 2014). To be qualified, Galloway must have been able to do the
   essential functions of a field service technician with or without reasonable
   accommodation. See § 42 U.S.C. § 12111(8).
          The district court said that Galloway’s testimony regarding his ability
   to do his job was mere “speculation” which “does not create a fact issue and
   does not overcome the deference given to Cash Depot’s business judgment
   in how the job is done.” The district court also said:
                   The Commission also highlights how the job description
          gives a 20-pound lifting requirement. This may be considered,
          but it is not conclusive. The court must consider the full range
          of the facts. It may give deference to Cash Depot’s judgment.




                                         5
Case: 21-20515       Document: 00516445269          Page: 6   Date Filed: 08/24/2022




                                     No. 21-20515


          The company’s more experienced workers understood that the
          technicians would have to lift more than 25 pounds during most
          of the job’s activities - including coin empties, repairs, moves,
          and replacements.
                The Commission considers this speculative. It confuses
          the burden in the case. It cannot challenge with Galloway’s
          own speculation. It carries the burden to prove the case it
          brought - not Cash Depot’s burden to prove it is not liable.
          The Commission does not have the burden to prove its entire case on
   summary judgment. Instead, CD has the burden of establishing the absence
   of a genuine issue of material fact. See Fed. R. Civ. P. 56(a); see also Celotex
   Corp. v. Catrett, 477 U.S. 317, 325 (1986) . If CD does that, then the EEOC
   is required “to go beyond the pleadings and by [its] own affidavits, or by the
   depositions, answers to interrogatories, and admissions on file, designate
   specific facts showing that there is a genuine issue for trial.” Catrett, 477
   U.S. at 324 (internal marks omitted). The record establishes that the EEOC
   did that. What the record does not establish is that no jury could find
   discrimination.
          Further, the district court failed to construe the facts and evidence in
   the light most favorable to the EEOC, as it is required. See Davis-Lynch, Inc.,
   667 F.3d at 549-50. Instead, the district court improperly made credibility
   determinations or weighed the evidence. See Turner, 476 F.3d at 343.
          The definition of “qualified individual” here includes the following:
          For the purposes of this subchapter, consideration shall be
          given to the employer’s judgment as to what functions of a job
          are essential, and if an employer has prepared a written
          description before advertising or interviewing applicants for
          the job, this description shall be considered evidence of the
          essential functions of the job.
   42 U.S.C. § 12111(8).




                                          6
Case: 21-20515       Document: 00516445269             Page: 7      Date Filed: 08/24/2022




                                        No. 21-20515


           The district court here not only gave consideration to CD’s judgment
   but also gave deference to it despite contradictory evidence. The district
   court cited Credeur v. Louisiana Through Office of the Attorney General, 860
   F.3d 785, 794 (5th Cir. 2017), for the proposition that Galloway’s
   “speculation does not create a fact issue and does not overcome the
   deference given to Cash Depot’s business judgment in how the job is done.”
   Galloway was not merely speculating about his job or whether what he did
   was essential; he was testifying as to what he actually did on that job on a daily
   basis. In Credeur, this court said that “[w]hile we are mindful that employees
   can be good sources of information regarding their day-to-day activities and
   the prerequisites for success on the job, [a]n employee’s unsupported
   testimony that she could perform her job functions from home does not
   create a genuine dispute of fact to preclude summary judgment.” Id. at 793
   (internal marks and citation omitted). Importantly, this court also said in
   Credeur that, “[o]f course, courts should not give blind deference to an
   employer’s judgment, but should instead evaluate the employer’s words
   alongside its policies and practices.” Id.
           The district court dismissed Galloway’s deposition testimony as
   speculative on the basis that he had only worked for CD for seven months.
   In doing so, the district court failed to give sufficient consideration to the fact
   that Galloway’s testimony was supported by his doctors and CD’s own job
   description. The relevant portions of the job description for field technician
   said that the employee would frequently be required to lift up to 20 pounds,
   carry 2-5 pounds for 20-40 feet, pull or move 400-900 pounds on a dolly and
   with a winch, and be willing to drive more than 50 percent of a day.2




           2
             Galloway’s restriction is 25 pounds, which is more than stated in the job
   description. The fact that CD may have later changed the job description to include “the




                                              7
Case: 21-20515        Document: 00516445269             Page: 8       Date Filed: 08/24/2022




                                         No. 21-20515


           As quoted above, “consideration shall be given to the employer’s
   judgment as to what functions of a job are essential.” 42 U.S.C. § 12111(8).
   Consideration – not deference; and the consideration is limited to CD’s
   judgment only as to what functions of a job are essential. But subsection 8
   also explicitly states the job description “shall be considered evidence of the
   essential functions of the job.”           The district court failed to do that.
   Moreover, the district court failed to evaluate CD’s judgment alongside its
   policies and practices. As discussed below, the EEOC offered evidence that
   CD had made similar accommodations for various other employees.
           The district court also relied on the standard in Credeur for a failure to
   accommodate claim which states: “A prima facie claim for failure to
   accommodate requires that: (1) the plaintiff is a qualified individual with a
   disability; (2) the disability and its consequential limitations were known by
   the covered employer; and (3) the employer failed to make reasonable
   accommodations for such known limitations.” Id., 860 F.3d at 792. The
   court then found that Galloway was not a qualified individual because he
   could not perform the essential functions of a field service technician with or
   without a reasonable accommodation.
           A reasonable accommodation may include:
           (A) making existing facilities used by employees readily
           accessible to and usable by individuals with disabilities; and
           (B) job restructuring, part-time or modified work schedules,
           reassignment to a vacant position, acquisition or modification
           of equipment or devices, appropriate adjustment or
           modifications of examinations, training materials or policies,




   ability to bend and lift 50 pounds” is irrelevant because that was not the description for
   Galloway’s position.




                                               8
Case: 21-20515       Document: 00516445269            Page: 9      Date Filed: 08/24/2022




                                       No. 21-20515


          the provision of qualified readers or interpreters, and other
          similar accommodations for individuals with disabilities.
   42 U.S.C. § 12111(9).
          The EEOC asserts that CD could have allowed Galloway to
   temporarily split coin retrievals into more than one bag, restructured his work
   to temporarily avoid installations and removals that he rarely performed
   anyway, or extend his unpaid leave until the restriction was lifted. The
   district court dismissed any suggestion of splitting coin retrievals as
   speculative and then speculated that, “[t]his could lead to stolen bags as they
   would be left unattended.” As to restructuring Galloway’s work, the district
   court held that “Cash Depot is not required to hire others to cover or do parts
   of Galloway’s job. Paying someone else to do his work – whether he is also
   getting paid or not – is not a reasonable accommodation.”3
          The district court found that the Commission failed to identify an
   accommodation that CD “could have reasonably considered.” The court
   also found that “Galloway has the principal responsibility to engage – merely
   giving an indefinite limitation at the twilight hour of his leave does not meet
   that responsibility. Cash Depot also does not have to discuss a reasonable
   accommodation with Galloway if one does not exist.”
          But Galloway did engage by notifying CD on the day of his
   appointment that he had been cleared to return to work with a temporary
   limitation. CD knew well in advance that Galloway’s appointment was
   scheduled for April 2 and told him that they would hold his position open for
   him “with or without restrictions” until April 3, 2019. CD also told Galloway
   that “it could terminate his employment if he were unable to return to work


          3
            The district court does not explain why others would have to be hired when CD
   already has employees who serve the function of filling in for others.




                                             9
Case: 21-20515       Document: 00516445269           Page: 10   Date Filed: 08/24/2022




                                      No. 21-20515


   by April 3, 2019 or very shortly thereafter.” (Internal marks omitted). CD
   did not hold Galloway’s position open until April 3; it held it open until April
   2 when it hired Negron to replace him.
            The district court said that CD “is not expected to sit on its hands and
   wait to see if Galloway might be able to return to work. Any responsible
   company would make alternate plans.” The district court further found that
   making alternate plans does not establish bad faith. As the EEOC asserts,
   bad faith is not part of the standard. Regardless, one would assume that CD
   would wait the length of time it agreed to wait in writing rather than hire a
   replacement the day before Galloway’s deadline, then claim it did so because
   of the accommodation for which it did not yet have notice. The district court
   also failed to address whether CD made accommodations for other
   employees.
            The EEOC’s argument here that it could reasonably prevail on its
   discriminatory termination claim is supported by the record. Further, as
   discussed below, the record also supports its reasonable accommodation
   claim.
            Galloway testified at length during his deposition. He said that he was
   able to work full time and discussed his limitations following his stroke.
   Galloway maintained that he would have kept working and would not have
   applied for disability if CD had not fired him. Galloway also testified that he
   was fired approximately thirty minutes after he notified CD of his temporary
   restriction.
            Galloway reported to Regional Supervisor John Murphy. Murphy
   also testified regarding Galloway’s job description and duties. Murphy’s
   testimony was largely consistent with Galloway’s testimony.
            Murphy’s manager was Brad Mueller, the field services manager.
   During Murphy’s deposition, he was asked about multiple other employees




                                           10
Case: 21-20515       Document: 00516445269              Page: 11      Date Filed: 08/24/2022




                                         No. 21-20515


   in various areas who had received similar accommodations. In some of those
   instances, Murphy said that Mueller made the decision to grant or deny the
   accommodations. But Mueller did not make the decision as to Galloway.
   Regardless, Mueller was also deposed.                Murphy’s successor, Joshua
   Kolodziej, also testified consistent with the other evidence.                 Kolodziej
   confirmed that an employee would have the assistance of tools or another
   worker during heavier jobs. This is consistent with other evidence.
           The district court also references Galloway’s subsequent disability
   determinations through the Department of Veteran’s Affairs. However,
   these are two entirely different programs with different determinations and
   requirements; they are not interchangeable. CD’s attempts to muddle the
   two are without merit.
                                      Conclusion
           The record supports the EEOC’s assertion that there are genuine
   issues of material fact to establish that the district court erred in granting
   summary judgment. Because the district court erred in granting summary
   judgment, we REVERSE and REMAND.4




           4
             In doing so, we find it unnecessary to address whether the district court abused
   its discretion in curtailing discovery. Also, because this matter does not meet
   “extraordinary” level required for reassignment, we decline to reassign at this time. See
   Johnson v. Sawyer, 120 F.3d 1307, 1333 (5th Cir. 1997).




                                              11